t c memo united_states tax_court david loven nelson petitioner v commissioner of internal revenue respondent docket no filed date david loven nelson pro_se horace crump for respondent memorandum findings_of_fact and opinion marvel judge on date respondent issued notices of deficiency in which he determined the following deficiencies and additions to tax with respect to petitioner’s federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure -0- 1in the posttrial memorandum respondent states that petitioner’s deficiency for is dollar_figure respondent appears to have made a typographical error in quantifying the deficiency after concessions the issues for decision are whether petitioner had unreported compensation income for the years at issue whether petitioner is liable for additions to tax under sec_6651 for and and whether the court should impose a penalty under sec_6673 1in the notice_of_deficiency for respondent determined that petitioner had failed to report wages capital_gains and interest_income in the notice_of_deficiency for respondent determined that petitioner had failed to report wages capital_gains interest_income ordinary dividends qualified dividends and gain from the sale_or_exchange of assets in his petition petitioner assigns error only to respondent’s determinations that he received wages of dollar_figure and dollar_figure in and respectively ordinarily we deem conceded any issue not raised in the assignments of error in the petition see rule b this court concludes that petitioner has conceded the other income adjustments in the notices of deficiency respondent also conceded the sec_6651 and sec_6654 additions to tax for and the sec_6651 addition_to_tax for 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar findings_of_fact some of the facts have been deemed established for purposes of this case in accordance with rule f the deemed facts are incorporated herein by this reference petitioner resided in florida when he filed his petition petitioner began his career as an aviator in the u s navy beginning in he worked for three different airlines during the years at issue he was employed by northwest airlines inc northwest in he received wages of dollar_figure from northwest in he received wages of dollar_figure from northwest petitioner submitted for filing a form_1040 u s individual_income_tax_return for on date on his form_1040 he reported his occupation as american citizen he reported zero taxable_income and requested 3on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f and attached a proposed stipulation of facts by order dated date this court ordered that petitioner file a response to respondent’s motion in accordance with rule f in response petitioner submitted a document titled petitioner’s objection to stipulation of facts which this court filed as petitioner’s response to our order of date petitioner’s response did not comply with rule f consequently by order dated date this court made with specified revisions the order to show cause under rule f absolute and deemed established the facts and evidence set forth in respondent’s proposed stipulation of facts on date petitioner filed a motion for relief from stipulations which this court denied a refund of a claimed dollar_figure overpayment he attached to his return a self-prepared form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on behalf of northwest on the form_4852 he reported that northwest paid him zero wages and that it withheld federal_income_tax of dollar_figure respondent processed petitioner’s form_1040 and refunded the dollar_figure claimed overpayment to him petitioner submitted for filing a form_1040 for on date on his form_1040 he reported his occupation as american citizen he reported zero taxable_income and requested a refund of a claimed dollar_figure overpayment he attached to his return a self-prepared form_4852 on behalf of northwest on the form_4852 he reported that northwest paid him zero wages and withheld federal_income_tax of dollar_figure respondent did not accept petitioner’s form_1040 for filing on date respondent issued to petitioner notices of deficiency for and on the basis of the forms w-2 filed by northwest respondent determined that petitioner failed to report wages of dollar_figure and dollar_figure for and respectively respondent also determined that petitioner was liable for additions to tax under sec_6651 and and for and on date petitioner filed a petition with this court contesting respondent’s determinations in the notices of deficiency this court set this case for trial at the mobile alabama trial session beginning date at trial this court warned petitioner that if he continued to assert frivolous or groundless positions this court would consider imposing a penalty under sec_6673 in addition this court repeatedly told petitioner that any testimony must be directed to relevant factual issues and that this court would give him an opportunity to make his arguments after the testimony was completed and the evidentiary record was closed despite the court’s warnings petitioner continued to ignore the court’s instructions and assert arguments in lieu of proper testimony specifically he argued that he did not receive wages in and because his activities during those years did not satisfy the definition of employment in the code he also referenced during his testimony various code sections and regulations that purportedly support his argument because he repeatedly violated this court’s express instructions and ignored those instructions after repeated warnings this court closed the evidentiary record and removed petitioner from the courtroom because the court had informed petitioner that he would be allowed an opportunity to present to the court his arguments in this case on date this court ordered each party to file a posttrial memorandum of facts and law setting forth each party’s factual and legal positions in his posttrial memorandum petitioner continues to advance frivolous and groundless arguments including the following he is not engaged in employment he is not an employee and he did not receive wages as those terms are defined in the code and he is not subject_to tax because he did not perform services in the district of columbia the commonwealth of puerto rico the virgin islands guam or american samoa petitioner’s posttrial memorandum cites numerous authorities including cases and code sections out of context i burden_of_proof and burden of production opinion ordinarily the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary4 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 applies and the record establishes that he did not satisfy the sec_7491 requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item the record establishes that petitioner received dollar_figure and dollar_figure from northwest in and respectively in his petition and at trial petitioner argued only that the payments from northwest did not constitute wages as defined by the 4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 code petitioner has raised no reasonable dispute with respect to the accuracy of the information returns we conclude that petitioner’s attempt to dispute the accuracy of the information returns under these circumstances is not reasonable and that the burden of production with respect to the income did not shift to respondent under sec_6201 see eg carlson v commissioner tcmemo_2012_76 ii unreported income sec_61 defines gross_income as all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items wages and salaries are compensation_for services that are includable in gross_income see sec_1_61-2 income_tax regs the commissioner’s deficiency determination ordinarily is entitled to a presumption of correctness see 324_f3d_1289 11th cir aff’g tcmemo_2001_43 however when a case involve sec_5in his pretrial memorandum petitioner argues that the notices of deficiency constitute naked assessments see 428_us_433 the presumption of correctness does not apply and the burden_of_proof shifts to the commissioner when he fails to make a determination and issues a ‘naked’ assessment without any foundation whatsoever id the record establishes that petitioner received payments from northwest in and the notices of deficiency are adequately supported and are not naked assessments and therefore the burden_of_proof did not shift to respondent see gale v commissioner tcmemo_2002_54 unreported income the u s court_of_appeals for the eleventh circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income- producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 once the commissioner produces evidence linking the taxpayer to an income-producing activity the presumption of correctness applies and the burden of production shifts to the taxpayer to rebut that presumption by establishing that the commissioner’s determination is arbitrary or erroneous id pincite see also 428_us_433 the record establishes and petitioner has conceded that he received payments as reported by northwest on forms w-2 for the years at issue we conclude that respondent laid the requisite minimal evidentiary foundation for the contested unreported income adjustments and that respondent’s determinations of tax due are entitled to a presumption of correctness at trial petitioner argued that the compensation amounts he received are not wages and that he was not engaged in any employment activity as that term is defined in the code in his posttrial memorandum petitioner continues to advance these same arguments petitioner also argues that his compensation income is not subject_to tax because he did not perform services within the district of columbia the commonwealth of puerto rico the virgin islands guam or american samoa petitioner raised no other arguments regarding the accuracy of the information returns petitioner has raised only frivolous and groundless arguments the u s court_of_appeals for the eleventh circuit has held similar arguments to be frivolous and without merit see 419_fedappx_958 11th cir taxpayers’ arguments concerning the definitions of employment and wages were frivolous and without merit 833_f2d_1538 11th cir 785_f2d_928 11th cir 769_f2d_707 11th cir 764_f2d_1389 11th cir see also 885_f2d_547 9th cir petitioner’s frivolous and groundless arguments warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 136_tc_498 petitioner admitted that he provided services and received compensation income during the years at issue because wages must be included in petitioner’s income under sec_61 we sustain respondent’s determination with respect to the deficiencies in tax iii additions to tax under sec_6651 under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty addition_to_tax or additional_amount see higbee v commissioner t c pincite to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with evidence sufficient to persuade this court that the determination is incorrect id respondent determined that petitioner is liable under sec_6651 for additions to tax for failure to timely file a valid_return for and section 6petitioner gave no indication in his pleadings or at trial that he contested the sec_6651 additions to tax however respondent addressed the additions to tax in his posttrial memorandum of facts and law accordingly this court deems this issue tried by consent and will consider it see rule b a authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference toward filing boyle u s pincite to be considered as having filed a return a taxpayer must have filed a valid_return see 82_tc_766 aff’d 793_f2d_139 6th cir under beard v commissioner t c pincite a valid_return is one that contains sufficient data to calculate a tax_liability purports to be a return represents an honest and reasonable attempt to satisfy the requirements of the tax law and is executed by the taxpayer under penalties of perjury a taxpayer who files a document that purports to be a federal_income_tax return but which contains only zeros on the relevant lines has not filed a valid_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see 120_tc_163 hamilton v commissioner tcmemo_2009_271 respondent introduced into evidence petitioner’s and form sec_1040 on which petitioner reported zero taxable_income respondent also introduced deemed stipulations that petitioner had income from various sources including wages in amounts sufficient to require the filing of returns and that petitioner failed to file valid returns for and see cabirac v commissioner t c pincite consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is in error petitioner did not introduce any evidence to prove that he is not liable for the additions to tax or that he had reasonable_cause for his failure to timely file his returns accordingly we sustain respondent’s determination as to the sec_6651 additions to tax for and iv penalty under sec_6673 sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that the proceedings were instituted or maintained by the taxpayer primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir throughout these proceedings petitioner repeatedly argued that he was not an employee and that he did not receive wages as those terms are defined by the code as noted supra pp these arguments are contrary to well-established law and are frivolous at trial petitioner did not testify regarding any disputed factual matters and he persisted in asserting his frivolous and groundless arguments although this court provided ample warning of the potential implications of continuing to assert those frivolous and groundless arguments petitioner did not abandon his arguments or acknowledge his liability for income_tax on the income he received during and instead petitioner continued to assert these arguments at trial and in his posttrial memorandum although respondent did not move for the court to impose a penalty pursuant to sec_6673 this court believes that petitioner’s conduct deserves an appropriate sanction under sec_6673 accordingly we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure in addition we warn petitioner that if in the future he maintains frivolous and groundless positions in this court this court may impose a penalty of up to dollar_figure under sec_6673 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
